                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION
                                                                                            FILED
                                                                                     Scott L. Poff, Clerk
                                                                                  United States District Court

                                                                              By casbell at 8:41 am, Apr 03, 2020
 XAVIER DANIELS,

                Plaintiff,                                  CIVIL ACTION NO.: 6:17-cv-45

        v.

 WARDEN MARTY ALLEN, et al.,

                Defendants.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       This matter is before the Court on Defendants’ Motion to Dismiss. Doc. 57. For the

reasons below, I RECOMMEND the Court GRANT Defendants’ Motion and DISMISS

Plaintiff’s Complaint, DENY Plaintiff leave to appeal in forma pauperis, and DIRECT the

Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal.

                                        BACKGROUND

       In a prior Order, the Court granted Defendants’ motion to dismiss Plaintiff’s claims

alleging deliberate indifference to safety in dormitory assignment and as to serious medical

needs but found Plaintiff stated a non-frivolous claim for failure to protect. Doc. 54 at 1.

Because the Court had not previously recognized Plaintiff’s failure to protect claim, the Court

allowed Defendants to file the instant Motion to Dismiss. Id.

       Plaintiff’s failure to protect claim arises out of a December 1, 2016 incident in which

Plaintiff asserts Defendants placed him in a holding cell with a prisoner who had attacked him

more than a week prior while awaiting transfer from Georgia State Prison (“GSP”) to Telfair

State Prison. Id. at 2. Plaintiff filed a single grievance, Number 236004, alleging facts relevant
to his failure to protect claim on January 24, 2017. Doc. 34-4 at 8–9. Although Plaintiff filed

the grievance long after the 10-day time limit, GSP staff denied Grievance Number 236004 on

the merits, as unsubstantiated. Id. In an affidavit, Jeff Sikes, the GSP grievance coordinator,

attests Plaintiff did not appeal the denial of Grievance Number 236004. Doc. 34-2 at 3. Plaintiff

fails to rebut Mr. Sikes’ contention with evidence and does not deny his failure to appeal the

denial of Grievance Number 236004 in his Response. Doc. 59.

                                          DISCUSSION

I.     Defendants’ Motion to Dismiss for Failure to Exhaust Administrative Remedies

       Under the Prison Litigation Reform Act (“PLRA”), an incarcerated individual must

properly exhaust all available administrative remedies—the prison’s internal grievance

procedures—before filing a federal lawsuit to challenge prison conditions. 42 U.S.C.

§ 1997e(c)(1); see Jones v. Bock, 549 U.S. 199, 202 (2007); Harris v. Garner, 216 F.3d 970, 974

(11th Cir. 2000). Proper exhaustion is mandatory, and courts have no discretion to waive it or

excuse it based on improper or imperfect attempts to exhaust, no matter how sympathetic the

case or how special the circumstances. Ross v. Blake, 136 S. Ct. 1850, 1857 (2016) (finding that

the PLRA requires exhaustion “irrespective of any ‘special circumstances’” and its “mandatory

language means a court may not excuse a failure to exhaust, even to take such circumstances into

account”); Jones, 549 U.S. at 211 (“There is no question that exhaustion is mandatory under the

PLRA and that unexhausted claims cannot be brought in court.”).

       To properly exhaust, prisoners must do more than simply initiate grievances; they must

also appeal any denial of relief through all levels of review that comprise the administrative

grievance process. Bryant, 530 F.3d at 1378; see also Okpala v. Drew, 248 F. App’x 72, 73

(11th Cir. 2003) (affirming sua sponte dismissal for failure to exhaust when a federal inmate




                                                 2
submitted a written complaint and appealed the decision but filed his lawsuit before receiving the

final decision on his appeal); Sewell v. Ramsey, No. CV406-159, 2007 WL 201269 (S.D. Ga.

Jan. 27, 2007) (finding that a plaintiff who is still awaiting a response from the warden regarding

his grievance is still in the process of exhausting his administrative remedies). “A procedural

flaw ignored by a prison cannot later be resurrected by the District Court to defeat exhaustion.”

Whatley v. Warden, Ware State Prison (Whatley I), 802 F.3d 1205, 1215 (11th Cir. 2015).

However, as Defendants correctly assert in their Motion, “a prison does not waive a procedural

defect unless and until it decides the procedurally flawed grievance on the merits at the last

available stage of administrative review.” Whatley v. Smith (Whatley II), 898 F.3d 1072, 1083

(11th Cir. 2018). “The ‘prison grievance system’ includes all levels of administrative review. A

prison preserves its interest in enforcing its own procedural rules when it enforces those rules at

the final level of administrative review.” Id. at 1084–85. Thus, because Plaintiff never appealed

the denial of Grievance Number 236004, Defendants never waived the procedural defects in the

grievance, and the parties never reached the final level of administrative review. Moreover,

Plaintiff does not dispute that he failed to appeal Grievance Number 236004. Accordingly, I

RECOMMEND the Court GRANT Defendants’ Motion and DISMISS Plaintiff’s failure to

protect claim.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it is proper to address these issues in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in

forma pauperis is not taken in good faith “before or after the notice of appeal is filed”).




                                                   3
       An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Plaintiff’s claims, there are no non-frivolous issues to

raise on appeal, and an appeal on these claims would not be taken in good faith. Thus, the Court

should DENY Plaintiff in forma pauperis status on appeal.

                                         CONCLUSION

       For the above reasons, I RECOMMEND the Court GRANT Defendants’ Motion to

Dismiss, DISMISS without prejudice Plaintiff’s Complaint for failure to exhaust administrative

remedies, DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment

of dismissal, and DENY Plaintiff in forma pauperis status on appeal.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later




                                                  4
challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon the parties.

       SO ORDERED and REPORTED and RECOMMENDED, this 3rd day of April, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                5
